—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a tool and die maker, was discharged by his employer when he repeatedly refused orders by at least two persons in charge to perform work on another die. After a hearing, an arbitrator found that claimant, who had per*937formed the requested task in the past, had been insubordinate and that there was just cause for his dismissal. The Unemployment Insurance Appeal Board and this court are bound by the arbitrator’s factual findings concerning the events which led to claimant’s discharge (see, Matter of Guimarales [New York City Bd. of Educ. — Roberts], 68 NY2d 989, 991; Matter of Ranni [Ross], 58 NY2d 715, 717-718). The Board’s conclusion that claimant’s behavior constituted misconduct, thus disqualifying him from receiving unemployment insurance benefits, is not irrational and must be upheld (see, Matter of Guimarales [New York City Bd. of Educ. — Roberts] supra, at 991-992; Matter of Valentin [American Museum of Natural History— Roberts], 103 AD2d 919; Matter of Centineo [Levine] 53 AD2d 759).
Weiss, P. J., Mikoll, Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.